DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donna K. Mason on 04/22/2021.
The application has been amended as follows: In line 11 of claim 1, the phrase --a setting unit for-- has been deleted.

Drawings
The objection to the drawings is withdrawn.
The drawings filed 05/12/2020 are accepted.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed because the closest prior art of record fails to disclose a drive circuit for driving a switching element formed on a SiC substrate, the drive circuit comprising: a drive control unit for: generating a drive signal for controlling a drive operation of the switching element based on a drive command, and for turning off the switching element when determining that the overcurrent flows; and variably setting the overcurrent threshold according to a physical quantity correlated with a voltage between main electrodes of the switching element in combination with the rest of the limitations of the base claim.  Claims 7-12 are allowed because the closest prior art of record fails to disclose a drive circuit for driving a switching element formed on a SiC substrate, the drive circuit comprising: a processor programmed to: determine whether an overcurrent flows, based on a comparison result; generate a drive signal for controlling a drive operation of the switching element based on a drive command, and turn off the switching element when determining that the overcurrent flows; and variably set the overcurrent threshold according to a physical quantity correlated with a voltage between main electrodes of the switching element in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/
Primary Examiner, Art Unit 2849